TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00606-CV


Joe Payton, Appellant

v.


Christy Wallace, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 23,857, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING 




	The parties have filed an agreed motion to reverse and remand.  We therefore reverse
and remand the cause for a new trial in accordance with the parties' settlement agreement.


  
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Yeakel and Patterson
Reversed and Remanded
Filed:   December 20, 2001
Do Not Publish